Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 1 of 8 Page ID #:868



   1   Robert Benson (STATE BAR NO. 155971)
       rbenson@orrick.com
   2   ORRICK, HERRINGTON & SUTCLIFFE LLP
       2050 Main Street
   3   Suite 1100
       Irvine, CA 92614-8255
   4   Telephone: +1 949 567 6700
       Facsimile: +1 949 567 6710
   5
       Attorney for Plaintiffs TCT MOBILE (US) INC.
   6   and HUIZHOU TCL MOBILE
       COMMUNICATION CO. LTD.
   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   TCT MOBILE (US) INC. AND                Case No. 8:20-cv-00702-JVS-ADS
       HUIZHOU TCL MOBILE
  12   COMMUNICATION CO. LTD.,                 CORRECTED DECLARATION
                                               OF JEFFREY JOHNSON IN
  13                 Plaintiff,                SUPPORT OF PLAINTIFFS’
                                               OPPOSITION TO DEFENDANT
  14        v.                                 CELLULAR
                                               COMMUNICATIONS
  15   CELLULAR COMMUNICATIONS                 EQUIPMENT LLC’S RENEWED
       EQUIPMENT LLC,                          MOTION TO DISMISS
  16
                     Defendant.                Date:        August 3, 2020
  17                                           Time:        1:30 p.m.
                                               Courtroom:   10C
  18                                           Judge:       Hon. James V. Selna
  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            DECLARATION OF JEFFREY JOHNSON
                                                            CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 2 of 8 Page ID #:869



   1         I, Jeffrey Johnson, make this corrected declaration to correct an inadvertent
   2   error in paragraph 16 of my original declaration, and hereby declare as follows:
   3         1.     I am an attorney at the law firm of Orrick, Herrington & Sutcliffe LLP
   4   in Houston, Texas. I am admitted to practice in the State of Texas and the Eastern
   5   District of Texas. I submit this declaration based on personal knowledge and
   6   following a reasonable investigation. If called upon as a witness, I could and would
   7   competently testify to the truth of each statement herein.
   8         2.     Cellular Communications Equipment LLC (“CCE”) filed a lawsuit
   9   against TCL Corporation and TCL Electronics Holdings Limited in the U.S.
  10   District Court for the Eastern District of Texas on March 17, 2020. Both TCL
  11   Corporation and TCL Electronics Holdings Limited are foreign companies as
  12   acknowledged and alleged in CCE’s Complaint against them. The Court issued a
  13   summons as to both companies on March 18, 2020.
  14         3.     CCE engaged a process server to serve Amy McLaren, care of
  15   Business Filings Incorporated in Delaware, purportedly an agent for TCL
  16   Corporation and TCL Electronics Holding Limited. However, neither Amy
  17   McLaren or Business Filings Incorporated were or have ever been shown by CCE
  18   to be the registered agents for either TCL Corporation or TCL Electronics Holding
  19   Limited. Despite any supporting evidence, CCE returned executed Summons for
  20   both companies on March 20, 2020, notifying the court that both companies had
  21   been properly served. Based on this misleading notification, the Court set a April
  22   9, 2020 Answer date for both TCL Corporation and TCL Electronics Holding
  23   Limited.
  24         4.     On April 6, 2020, I requested via email a phone conference with
  25   CCE’s counsel, Jeffrey Bragalone, to address the improper service and negotiate a
  26   five-month extension to Answer in exchange for CCE not having to spend the time
  27   and money of serving the two defendants, both of which are located in China,
  28   pursuant to the Hague Convention. A true and correct copy of the email sent to Mr.
                                                                    DECLARATION OF JEFFREY JOHNSON
                                                -1-                 CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 3 of 8 Page ID #:870



   1   Bragalone is attached as Exhibit 1. Later that day, Mr. Bragalone and his
   2   colleague, Jonathan Rastegar, participated in a call with me.
   3         5.     During that call, I explained that TCL Corporation and TCL
   4   Electronics Holding Limited had not been properly served as discussed above. I
   5   requested that Mr. Bragalone produce whatever supporting evidence that he had to
   6   show the basis for why he served Amy McLaren and Business Filings Incorporated
   7   and why he believed it was proper service. At no time, on that call or to date, has
   8   Mr. Bragalone ever offered any evidence that service had been proper or shown any
   9   supporting evidence of why CCE believed Amy McLaren or Business Filings
  10   Incorporated were agents of TCL Corporation and TCL Electronics Holding
  11   Limited.
  12         6.     In order to relieve CCE of the extensive delays and rigors of serving
  13   defendants in China pursuant to the Hague Convention, I offered that TCL
  14   Corporation and TCL Electronics Holding Limited, the only two named Defendants
  15   in the Original Complaint, would be willing to waive service in exchange for a five-
  16   month extension to Answer or otherwise plead.
  17         7.     TCL Corporation and TCL Electronics’ position is that service under
  18   the Hague Convention is a lengthy process and a five-month extension is a
  19   reasonable compromise. My practice over the last several years has been primarily
  20   with Asia-based clients, including China and Taiwan. I addition, I am involved in
  21   several cases in which multiple Chinese based companies are named Defendants. It
  22   is my experience that service pursuant to the Hague Convention for defendants
  23   based in China can take from 8 to 12 months, and with the current COVID issues,
  24   service has been taking even longer. For example, I currently represent Yaham in a
  25   case brought by Ultravision in EDTX. Exhibit 2 (a true and correct copy of which
  26   is attached) is a Motion for Alternative Service filed by Ultravision within a few
  27   weeks of the time when CCE should have been initiating service under the Hague
  28   Convention for TCL Corporation and TCL Electronics. Ultravision explains that it
                                                                  DECLARATION OF JEFFREY JOHNSON
                                                -2-               CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 4 of 8 Page ID #:871



   1   had been waiting “over fourteen months” for service to be completed on a Chinese
   2   based defendant under the Hague. Offering a five-month extension to avoid that
   3   delay and expense was entirely reasonable.
   4         8.     The call was informal and friendly. We discussed our time working as
   5   attorneys together at the firm of McKool Smith and generally how the world was
   6   doing in the wake of the COVID crisis. Given the informal casual nature of the
   7   call, I expressed that the extension could possibly allow me, if travel restrictions
   8   eased, the additional opportunity to go and meet with my client in person to
   9   develop technical defenses, which are better done in person. At no time did I state
  10   that communication was impossible with our clients. Indeed, I had authority on the
  11   call to make the offer and conveyed to Mr. Bragalone that I would be continuing to
  12   talk with my client, even agreeing to communicate with them issues raised by Mr.
  13   Bragalone (as described below). Nor did I state that it was impossible to Answer or
  14   otherwise plead without an in-person meeting in China with our clients.
  15         9.     Given the short timeframe for responding to the Original Complaint
  16   (because of the improperly induced Answer date), before ending the call Mr.
  17   Bragalone offered a 30-day extension while he discussed with his client our offer to
  18   waive service under the Hague Convention in exchange for the five-month
  19   extension. We then discussed sending follow-up emails memorializing and
  20   formalizing our client’s waiver offer and CCE’s offer of an interim 30-day
  21   extension. As discussed, I sent a follow-up email setting out the basis for the
  22   extension, which was the exchange of time for not having to go through rigors of
  23   serving through the Hague. A true and correct copy of the email sent to Mr.
  24   Bragalone is attached as Exhibit 1. Mr. Bragalone sent a response memorializing
  25   the interim extension. A true and correct copy of the email sent from Mr.
  26   Bragalone is attached as Exhibit 1.
  27         10.    Having not heard from Mr. Bragalone regarding the issue of the longer
  28   five-month extension, I emailed him on April 9, 2020, the improper Answer date,
                                                                   DECLARATION OF JEFFREY JOHNSON
                                                 -3-               CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 5 of 8 Page ID #:872



   1   and asked if Mr. Bragalone had been able to speak to his client regarding our offer
   2   to waive service in lieu of service through the Hague. I also followed up with my
   3   request for supporting evidence showing their basis for serving TCL Corporation
   4   and TCL Electronics Holding Limited through Amy McLaren care of Business
   5   Filings Incorporated. A true and correct copy of the email sent to Mr. Bragalone is
   6   attached as Exhibit 1.
   7         11.    Mr. Bragalone responded only that he would like to talk on the phone.
   8   A true and correct copy of the email from Mr. Bragalone is attached as Exhibit 1.
   9   We spoke later that day and he explained CCE would likely to file an Amended
  10   Complaint either later that day or soon thereafter. He asked if we would waive
  11   service of the new Amended Complaint. I responded that I would need to speak to
  12   the client regarding waiving service for an Amended Complaint.
  13         12.    The forms for the 30-day interim extension of time were filed by CCE
  14   on April 9, 2020.
  15         13.    On April 10, 2020, CCE filed its Amended Complaint naming
  16   additional Defendants, TCL Communication Technology Holding Limited,
  17   Huizhou TCL Mobile Communications Co. Ltd., and TCT Mobile International
  18   Ltd. Not until April 23, 2020 did Mr. Bragalone send the forms for waiver of
  19   service related to the Amended Complaint. A true and correct copy of the email
  20   from Mr. Bragalone is attached as Exhibit 1. I returned the executed waivers on
  21   April 26, 2020. A true and correct copy of the email sent to Mr. Bragalone is
  22   attached as Exhibit 1.
  23         14.    CCE’s Original Complaint filed in the U.S. District Court for the
  24   Eastern District of Texas for alleged infringement of U.S. Patent No. 7,218,923
  25   (“the ’923 Patent”) is captioned Cellular Communications Equipment LLC v. TCL
  26   Corporation and TCL Electronics Holdings Limited, Case No. 2:20-cv-00080. In
  27   CCE’s Original Complaint, filed on March 17, 2020, CCE accuses TCL Corp. and
  28   TCL Electronics Holdings Ltd. of infringing the ’923 Patent. CCE then amended
                                                                 DECLARATION OF JEFFREY JOHNSON
                                               -4-               CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 6 of 8 Page ID #:873



   1   its complaint on April 10, 2020 to include as defendants Huizhou TCL, TCL
   2   Communication Technology Holdings Limited, and TCT Mobile International Ltd.
   3   The presiding judge over the patent litigation initiated by CCE in the Eastern
   4   District of Texas is Judge Rodney Gilstrap.
   5         15.    Prior to 2020, CCE filed 15 lawsuits in the U.S. District Court for the
   6   Eastern District of Texas. I have reviewed the dockets for all 15 of these lawsuits.
   7   Magistrate Judge K. Nicole Mitchell was the presiding judge over the following 12
   8   lawsuits:
   9                 Cellular Communications Equipment LLC v. ZTE Corp., et al.,
  10                   Case No. 6:13-cv-00511-KNM;
  11                 Cellular Communications Equipment LLC v. Pantech Co., Ltd., et
  12                   al., Case No. 6:13-cv-00509-KNM;
  13                 Cellular Communications Equipment LLC v. LG Electronics, Inc. et
  14                   al., Case No. 6:13-cv-00508-KNM;
  15                 Cellular Communications Equipment LLC v. HTC Corporation et
  16                   al., Case No. 6:13-cv-00507-KNM;
  17                 Cellular Communications Equipment LLC v. Samsung Electronics
  18                   Co., Ltd. et al.; Case No. 6:14-cv-00759-KNM;
  19                 Cellular Communications Equipment LLC v. Pantech Co. Ltd.;
  20                   Case No. 6:15-cv-00853-KNM;
  21                 Cellular Communications Equipment LLC v. LG Electronics, Inc. et
  22                   al.; Case No. 6:16-cv-00365-KNM;
  23                 Cellular Communications Equipment LLC v. Samsung Electronics
  24                   Co., Ltd. et al.; Case No. 6:16-cv-00364-KNM;
  25                 Cellular Communications Equipment LLC v. HTC Corporation et
  26                   al.; Case No. 6:16-cv-00363-KNM;
  27                 Cellular Communications Equipment LLC v. ZTE Corporation et
  28                   al.; Case No. 6:16-cv-00375-KNM;
                                                                  DECLARATION OF JEFFREY JOHNSON
                                                -5-               CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 7 of 8 Page ID #:874



   1                 Cellular Communications Equipment LLC v. AT&T Mobility, LLC
   2                    et al.; Case No. 6:17-cv-00592-KNM; and
   3                 Cellular Communications Equipment LLC v. AT&T Mobility, LLC
   4                    et al.; Case No. 6:17-cv-00590-KNM.
   5   Magistrate Judge Mitchell made all rulings, determinations, and claim constructions
   6   in these cases. Additionally, Judge Leonard Davis presided over the remaining 3
   7   lawsuits filed by CCE prior to 2020:
   8                   Cellular Communications Equipment LLC v. Motorola Mobility
   9                    LLC et al., Case No. 6:13-cv-00572-LED;
  10                 Cellular Communications Equipment LLC v. NEC Casio Mobile
  11                    Communications Ltd. et al.; Case No. 6:13-cv-00584-LED; and
  12                 Cellular Communications Equipment LLC v. Microsoft
  13                    Corporation; Case No. 6:13-cv-00738-LED.
  14   Judge Davis made all rulings and determinations in these 3 cases.
  15         16.    In 2020, CCE filed 3 lawsuits in the U.S. District Court for the Eastern
  16   District of Texas, including the lawsuit filed by CCE against the foreign TCL
  17   entities. Besides the Complaint against the foreign TCL defendants, CCE filed the
  18   following 2 cases on March 17, 2020:
  19                 Cellular Communications Equipment LLC v. One Plus Technology
  20                    Co. Ltd.; Case No. 2:20-cv-00079-JRG; and
  21                 Cellular Communications Equipment LLC v. HMD Global OY,
  22                    Case No. 2:20-cv-00078.
  23   I have reviewed the dockets for the above 2 cases, and Judge Rodney Gilstrap is the
  24   presiding judge in each of them. Based on my review of the docket for Cellular
  25   Communications Equipment LLC v. One Plus Technology Co. Ltd., I have formed a
  26   belief that a schedule has not been set for the case, no discovery has occurred, and
  27   no substantive orders have been issued. The defendants in the OnePlus litigation
  28   waived service in exchange for an extension of time to respond to CCE’s Amended
                                                                  DECLARATION OF JEFFREY JOHNSON
                                                -6-               CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 40 Filed 07/22/20 Page 8 of 8 Page ID #:875



   1   Complaint until September 30, 2020. In my original declaration, I inadvertently
   2   failed to reference the waiver of service. I am also counsel for OnePlus in another
   3   case pending before Judge Gilstrap in the Eastern District of Texas, in which
   4   OnePlus has not yet been served, and I inadvertently confused the status of service
   5   in the two matters. Furthermore, based on my review of the docket for Cellular
   6   Communications Equipment LLC v. HMD Global OY, as of the date of my original
   7   declaration, I determined that there is an outstanding Motion to Dismiss, but Judge
   8   Gilstrap has not ruled on the motion, no schedule has been set for the case, no
   9   discovery has occurred, and no substantive orders have been issued. Since I
  10   submitted my original declaration, it appears that a Scheduling Conference has
  11   since been held on July 20, 2020, but a schedule does not yet appear on the docket.
  12         I declare under penalty of perjury that the foregoing is true and correct.
  13

  14   Dated:       July 22, 2020                  By: /s/ Jeffrey Johnson
                                                                  Jeffrey Johnson
  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                  DECLARATION OF JEFFREY JOHNSON
                                                -7-               CASE NO. 8:20-CV-00702-JVS-ADS
